 Case 2:18-cv-00047-JRG Document 17 Filed 11/01/18 Page 1 of 1 PageID #: 141



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

IMPLICIT, LLC,                          §
                                        §
       Plaintiff,                       §
                                        §         Civil Action No. 2:18-cv-53-JRG
v.                                      §                   LEAD CASE
                                        §
NETSCOUT SYTEMS, INC.,                  §
                                        §
       Defendant.                       §


IMPLICIT, LLC,                          §
                                        §
       Plaintiff,                       §
                                        §         Civil Action No. 2:18-cv-47-JRG
v.                                      §            CONSOLIDATED CASE
                                        §
SOPHOS LTD,                             §
                                        §
       Defendant.                       §


                     ORDER OF DISMISSAL WITHOUT PREJUDICE


       Before the Court is Plaintiff Implicit, LLC’s (“Implicit”) Unopposed Notice of

Dismissal of all claims between Plaintiff Implicit and Defendant Sophos Ltd (“Sophos”)

(the "Notice"). (Dkt. No. 64.)

       Having considered the Notice, it is ORDERED that all claims asserted in this suit

between Plaintiff Implicit and Defendant Sophos are hereby DISMISSED WITHOUT

PREJUDICE. The Clerk is directed to CLOSE the above referenced case. All pending

motions in this case are hereby DENIED AS MOOT.

       So Ordered this
       Nov 1, 2018
